Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment after Final filed on November 16, 2021 (hereinafter Am.) has been entered.
Drawings
The drawings were received on November 16, 2021.  These drawings are not accepted because, inter alia, the amendments to the drawings are inconsistent with the specification.  See 37 CFR 1.121(e).  For example:
a.	The specification describes “at least one reflection light barrier 59 is arranged on the printed circuit board 70” as seen in Pub. No. US 20210173424 of this application at ¶ 79.  However, amended FIG. 6a deletes reference character “59” at an end of the lead line located below the reference “41” as seen in original FIG. 6a.  See also 37 CFR 1.84(q); and
b.	The previous set of eight replacement sheets of amended drawings filed on October 25, 2021 had not been accepted for the reasons set forth on pp. 2-5 of the final Office action (hereinafter OA) on November 3, 2021.  However, Applicant only submitted amended FIGS. 2, 4 and 6.  The omission of amended FIGS. 1, 3, 5 and 7 would render the drawings printed for the issued patent to be inconsistent with the specification as amended on October 25, 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment

2.	Authorization for this examiner’s amendment was given in an interview with Mr. Mark A. Logan on November 29, 2021.
	a.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: (i) in Fig. 6a filed on November 16, 2021, add the reference character “59” at the end of the lead line located below reference character “41” as seen in the original FIG. 6a; and (ii) resubmit a new set of eight (8) replacement sheets of amended drawings.  In order to avoid abandonment of the application, applicant must make these agreed drawing changes; and
b.	In the title, change the title “Electronic Device” to -- Rotary-push Actuator for Electronic Device --.
Reasons for Allowance
1.	Claims 1-6, 8, 10 and 12-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the prior objections to the drawings on pp. 2-5 of the final OA on November 3, 2021 are withdrawn in view of Applicant’s admission that the material of the various elements is not an important feature of the invention (Am. p. 6).  In addition, the claims are allowed for the reasons set forth on pp. 5-6 of the final OA.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: 
a.	Olsson et al. (US 20120256821) teaches an actuator (202, FIG. 1), a permanent magnet (208, FIG. 2), and a spring (210, FIG. 2), etc.  Ibid. ¶ 125 et seq. and claims 1-50.  However, Olsson does not or suggest the limitations such as first and second magnetic elements arranged opposite each other to form a magnetic coupling such that a rotation of the rotary actuator causes a rotation of the rotary disk; and an evaluation device arranged on the second side of the housing wall, wherein the evaluation device is configured such that the evaluation device detects an axial movement of the transmitter element and a rotational movement of the rotary actuator relative to the evaluation device recited in claim 1;
b.	Burchard et al. (US 20190258286) teaches, inter alia, a rotary push actuator (10), a housing (12), a permanent magnet (80), and a spring (92).  Ibid. abstract and claims 1-21.  However, Burchard does not teach or suggest the limitations such as first and second magnetic elements arranged opposite each other to form a magnetic coupling such that a rotation of the rotary actuator causes a rotation of the rotary disk; and 
c.	Hahs et al. (WO 2020083697 A1) teaches a rotary push actuator (30), a housing (16), an encoder (46), and a sensor (44), etc. (id. abstract).  However, Hahs was published on April 30, 2020, i.e., after the priority date of this application.   
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656